PER CURIAM:
Robert Leonard Huffman, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for *806the reasons stated by the district court. See Huffman v. Norris, No. CA-04-316-3 (E.D. Va. Jan. 20, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED